DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to due to the following informalities.
FIG. 2 should be labeled “Prior Art” since it depicts only features in the prior art.
In FIGS. 3A and 3B, the axes labeling are illegible.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 17 is objected to because of the following informalities:  In claim 17, “positioning a plurality of capacitors a symmetric configuration” should read “positioning a plurality of capacitors in a symmetric configuration.”  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 2 and 13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In claim 2, lines 2-7, “by determining that a magnitude of a magnetic field at a first one of the plurality of power switching devices is not equivalent to a magnitude of a magnetic field at a second one of the plurality of power switching device and/or determining that a direction of the magnetic field at the first one of the plurality of power switching devices is not opposite a direction of the magnetic field at the second one of the plurality of power switching devices,”  renders claim 2 indefinite due to the use of “and/or.”  The use of and/or renders the scope of claim 2 indefinite since it is not clear whether only one or both “determining that a magnitude …” and “determining that a direction …” are required to infringe the claim.  For the purpose of examination, claim 2 is interpreted to require one of “determining that a magnitude …” and “determining that a direction” are required (i.e., and/or interpreted as or).

In claim 13, lines 2-7, “by determining that a magnitude of a magnetic field at a first one of the plurality of power switching devices is not equivalent to a magnitude of a magnetic field 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10-14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Brusius (US 2021/0109132) in view of Xue (“Active Current Balancing for Parallel-Connected Silicon Carbide MOSFETs,” University of Tennessee, 2013).

As to claim 1, Brusius teaches “a magnetic current sensor (a pair of gradient sensors 14; FIGS. 5 and 6; paragraph [0058]) mounted on the substrate between (each of gradients sensors 14 mounted on insulator layer 22 (e.g., PCB) between a respective pair of parallel conductors 12; paragraphs [0058]-[0059]), the magnetic current sensor configured to detect a current mismatch between (gradient sensors 14 detect current mismatches between the adjacent conductors 12; paragraphs [0012] and [0058]-[0059]); by monitoring a magnetic flux density between (current mismatch detected by monitoring the field strength gradients between the conductors; paragraphs [0012] and [0058]-[0059]).”
Brusius does not teach “[a] power module comprising: a plurality of power switching devices connected in a parallel configuration, the plurality of power switching devices collocated on a substrate,” or that the magnetic current sensor is mounted on the substrate “between the plurality of power switching devices” and is configured to detect a current mismatch “between the plurality of power switching devices” by monitoring a magnetic flux density “between the plurality of power switching devices.”
Xue teaches “[a] power module (power stage, FIG. 1) comprising: a plurality of power switching devices (power stage, FIG. 1; power stage includes SiC MOSFETs, page 1563, Introduction, first paragraph starting with “As one of the most …”) connected in a parallel configuration (MOSFETs connected in parallel; FIG. 1), the plurality of power switching devices collocated on a substrate (MOSFETs collocated on a die; page 1563, Introduction, first paragraph starting with “As one of the most …”).”  Xue further teaches  “a magnetic current sensor (DCT, FIG. 2) mounted on the substrate between the plurality of power switching (power stage, FIG. 1; power stage includes SiC MOSFETs, page 1563, Introduction, first paragraph starting with “As one of the most …”; current sensor (DCT) coupled to power switches, FIGS. 1 and 2), the magnetic current sensor configured to detect a current mismatch between the plurality of power switching devices (coils in the differential current transformer detect current difference between parallel power switches; FIG. 2; page 1564, Section II.  Proposed Active Current Balancing Scheme, second paragraph starting with “Existing low cost current …”) by monitoring a magnetic field density between the plurality of power switching devices (coils in the differential current transformer detect current difference between parallel power switches based on differences magnetic field; FIG. 2; Section II.  Proposed Active Current Balancing Scheme, second paragraph starting with “Existing low cost current …”).”
It would have been obvious to one of ordinary skill in the art before the filing date, to apply the magnetic current sensor of Brusius, in which the gradient sensors are positioned between parallel conductors, to the parallel power switch configuration disclosed by Xue, by positioning the gradient sensors either directly between parallel power switches (i.e., lateral alignment of sensors and power switches) or indirectly, by positioning the gradient sensors between the parallel conductors that carry current to be measured through the parallel power switches.  The motivation would have been to enable the gradient sensors disclosed by Brusius to measure differential current levels through parallel power switches as suggested by Xue’s disclosure of magnetic currents sensors (the coils in the differential current transformer are coupled in series with the power switches; FIG. 2) being configured to measure differential current between the power switches. 

As to claim 2, Brusius teaches “wherein the magnetic current sensor is configured to detect the current mismatch by determining that a magnitude of a magnetic field at a first one of the plurality of power switching devices is not equivalent to a magnitude of a magnetic field at a second one of the plurality of power switching devices (gradient sensors 14 detect current mismatches based on relative magnitude of the magnetic fields between conductors 12; paragraphs [0058]-[0059]) and/or determining that a direction of the magnetic field at the first one of the plurality of power switching devices is not opposite a direction of the magnetic field at the second one of the plurality of power switching devices (gradient sensors 14 detect current mismatch based in relative oppositional direction of magnetic fields between the conductors; paragraph [0058]).”

As to claim 3, Brusius teaches “wherein the magnetic current sensor is magneto-resistive (gradient sensors may be magnetoresistive, paragraph [0012]).”

As to claim 10, Xue teaches “wherein the plurality of power switches are Si or SiC transistors (power switches are SiC MOSFETs, page 1563, Introduction, first paragraph starting with “As one of the most …”).”

As to claim 11, Brusius teaches “wherein the magnetic current sensor measures a z-component of a magnetic flux density attributed to the plurality of power switching devices (gradient sensors arranged on an axis orthogonal to longitudinal extent of the conductors and thereby configured to measure a component of the magnetic field that is parallel to the longitudinal extend of the conductors; paragraph [0019]; FIGS. 5 and 6).”

As to claim 12, Brusius teaches “[a] method comprising: positioning a magnetic current sensor on a substrate (gradient sensors 14 positioned on insulator layer 22 with parallel conductors 12; FIGS. 5 and 6)” and “operating the magnetic current sensor to detect a current mismatch between (gradient sensors 14 detect current mismatches between conductors 12; paragraphs [0012], [0058]-[0059])” “by monitoring a magnetic flux density between (gradient sensors 14 detect current mismatches between conductors 12 based on relative magnitude and direction of the magnetic fields between conductors 12; paragraphs [0012], [0058]-[0059]).
Brusius does not teach “wherein the magnetic current sensor is collocated on the substrate with a plurality of power switching devices in a parallel configuration” or detecting a current mismatch “between the plurality of power switching devices” by monitoring a magnetic flux density “between the plurality of power switching devices.”
Xue teaches “wherein the magnetic current sensor is collocated on the substrate with a plurality of power switching devices in a parallel configuration (power stage, FIG. 1; power stage includes SiC MOSFETs, page 1563, Introduction, first paragraph starting with “As one of the most …”; current sensor (DCT) coupled to power switches, FIGS. 1 and 2)” and “operating the magnetic current sensor to detect a current mismatch between the plurality of power switching devices (coils in the differential current transformer detect current difference between parallel power switches; FIG. 2; page 1564, Section II.  Proposed Active Current Balancing Scheme, second paragraph starting with “Existing low cost current …”) by monitoring a magnetic field density between the plurality of power switching devices (coils in the differential current transformer detect current difference between parallel power switches based on differences magnetic field; FIG. 2; Section II.  Proposed Active Current Balancing Scheme, second paragraph starting with “Existing low cost current …”).”
It would have been obvious to one of ordinary skill in the art before the filing date to apply the magnetic current sensor of Brusius, in which the gradient sensors are positioned between parallel conductors, to the parallel power switch configuration disclosed by Xue, by positioning the gradient sensors either directly between parallel power switches (i.e., lateral alignment of sensors and power switches) or indirectly, by positioning the gradient sensors between the parallel conductors that carry current to be measured through the parallel power switches such that the gradient sensors detect a current mismatch between the plurality of power switching devices by monitoring a magnetic field density between the plurality of power switching devices. The motivation would have been to enable the gradient sensors disclosed by Brusius to measure differential current levels through parallel power switches as suggested by Xue’s disclosure of magnetic currents sensors (the coils in the differential current transformer are coupled in series with the power switches; FIG. 2) being configured to measure differential current between the power switches. 

As to claim 13, Brusius teaches “wherein the magnetic current sensor detects the current mismatch by determining that a magnitude of a magnetic field at a first one of the plurality of power switching devices is not equivalent to a magnitude of a magnetic field at a (gradient sensors 14 detect current mismatches based on relative magnitude of the magnetic fields between conductors 12; paragraphs [0058]-[0059]) and/or determining that a direction of the magnetic field at the first one of the plurality of power switching devices is not opposite a direction of the magnetic field at the second one of the plurality of power switching devices (gradient sensors 14 detect current mismatch based in relative oppositional direction of magnetic fields between the conductors; paragraph [0058]).”

As to claim 14, Brusius teaches “wherein the magnetic current sensor is magneto- resistive (gradient sensors may be magnetoresistive, paragraph [0012]).”

As to claim 19, Brusius teaches “wherein the magnetic current sensor measures a z-component of a magnetic flux density attributed to the plurality of power switching devices (gradient sensors arranged on an axis orthogonal to longitudinal extent of the conductors and thereby configured to measure a component of the magnetic field that is parallel to the longitudinal extend of the conductors; paragraph [0019]; FIGS. 5 and 6).”

Claims 4-5 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Brusius in view of Xue and in further view of Racz (US 2014/0333301).

As to claims 4 and 15, neither Brusius nor Xue expressly teaches “wherein the magnetic current sensor is anisotropic.”
(magnetic field sensor can be an anisotropic magnetoresistive sensor, FIGS. 1 and 2, paragraph [0029]).”
It would have been obvious to one of ordinary skill in the art before the filing date, to utilize the anisotropic MR sensor taught by Racz as the MR sensor implemented by Brusius.  Selecting an anisotropic MR sensor as an available design choice for the MR gradient sensor disclosed by Brusius is clearly suggested by Racz disclosure of an anisotropic MR sensor as one of several available options of MR sensor for detecting current and current mismatches (paragraph [0029]). 

As to claims 5 and 16, neither Brusius nor Xue expressly teaches “wherein the magnetic current sensor is a Hall- effect sensor.”
Racz teaches “wherein the magnetic current sensor is a Hall- effect sensor (magnetic field sensor includes Hall elements, FIGS. 1 and 2, paragraph [0029]).”
It would have been obvious to one of ordinary skill in the art before the filing date, to utilize the Hall Effect sensor taught by Racz as the gradient sensor implemented by Brusius.  Selecting a Hall Effect sensor as an available design choice for the gradient sensor disclosed by Brusius is clearly suggested by Racz disclosure of a Hall-type sensor as one of several available options of magnetic current sensors for detecting current and current mismatches (paragraph [0029]). 

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Brusius in view of Xue and in further view of Azuma (US 2004/0008470).
As to claims 6 and 17, Xue teaches a current sensing apparatus that includes a plurality of power switching devices in a parallel configuration, but both Brusius and Xue are silent regarding arrangement of capacitors and neither teaches “a plurality of capacitors positioned in a symmetric configuration around the plurality of power switching devices in the parallel configuration.” 
Azuma teaches “a plurality of capacitors (capacitors 1A and 1B; FIG. 1) positioned in a symmetric configuration around (capacitors 1A and 1B are positioned symmetrically around a hot conductor pattern 31; paragraphs [0008] and [0034]).”
It would have been obvious to one of ordinary skill in the art before the filing date, to modify Brusius’s current measurement apparatus as modified by Xue to include a parallel power switching arrangement by positioning capacitors, such as those that may already be part of a power module, symmetrically around the power switches to reduce noise via signal offset as taught by Azuma (see paragraphs [0007]-[0008]).

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Brusius in view of Xue and in further view of Wyrzykowska (US 7,515,434).

As to claims 7 and 18, Xue teaches a current sensing apparatus that includes a plurality of power switching devices in a parallel configuration, but both Brusius and Xue are silent regarding arrangement of I/O connectors and neither teaches “a plurality of input and output connectors in a symmetric configuration around the plurality of power switching devices that are in the parallel configuration.”
(ground vias 109 and power vias 110; FIGS. 1 and 2) positioned in a symmetric configuration around (ground vias 109 and power vias 110 positioned in a symmetric configuration around devices within the perimeter of discrete package 13). 
It would have been obvious to one of ordinary skill in the art before the filing date, to modify Brusius’s current measurement apparatus as modified by Xue to include a parallel power switching arrangement by positioning input and output connectors, such as those that may already part of a power module, symmetrically around the power switches to reduce noise via signal offset as suggested by Azuma’s symmetric arrangement of capacitors that forms a source of magnetic field offset (see paragraphs [0007]-[0008]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Brusius in view of Xue and in further view of Shimizu (US 2018/0038898).
As to claim 8, neither Brusius nor Xue expressly teach that “the substrate is ceramic.”
Shimizu teaches “wherein the substrate is ceramic (current sensors is a PCB comprising glass epoxy or alumina; paragraph [0086]).”
It would have been obvious to one of ordinary skill in the art before the filing date, to use a ceramic substrate as the substrate on which the components of the current measurement apparatus disclosed by Brusius as modified by Xue are mounted.  Brusius discloses the substrate is an insulator layer 22 and ceramic IC substrates where known prior to the filing date as evidenced by the manner of Shimizu’s disclosure of ceramic substrate materials in which no particular significance or using the ceramic material suggested.  Moreover, Applicant’s .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Brusius in view of Xue and in further view of Das (US 9,640,617).
As to claim 9, neither Brusius nor Xue expressly teach “wherein the plurality of power switches are GaN transistors.”
Das teaches “wherein the plurality of power switches are GaN transistors (power transistors may be GaN transistors; col. 8, lines 35-45).”
It would have been obvious to one of ordinary skill in the art before the filing date, to have used GaN transistors as the power switches in the current measurement apparatus disclosed by Brusius as modified by Xue.  GaN was a known semiconductor material well prior to the filing date and it would have been obvious to utilize GaN as a type of power switch transistor as taught by Das.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Brusius in view of Xue and in further view of Shimizu, Das, and Racz.
As to claim 20, neither Brusius nor Xue teach “wherein the substrate is ceramic, the plurality of power switches are GaN transistors, and the magnetic current sensor is anisotropic magneto-resistive.”
(current sensors is a PCB comprising glass epoxy or alumina; paragraph [0086]).”
It would have been obvious to one of ordinary skill in the art before the filing date, to use a ceramic substrate as the substrate on which the components of the current measurement apparatus disclosed by Brusius as modified by Xue are mounted.  Brusius discloses the substrate is an insulator layer 22 and ceramic IC substrates where known prior to the filing date as evidenced by the manner of Shimizu’s disclosure of ceramic substrate materials in which no particular significance of using the ceramic material is suggested.  Moreover, Applicant’s disclosure includes no indication of any innovative significance of using ceramic as the substrate for the power switching devices.  The use of a ceramic substrate therefore appears to be a design choice that would have been readily available to one of ordinary skill before the filing date.
Das teaches “wherein the plurality of power switches are GaN transistors (power transistors may be GaN transistors; col. 8, lines 35-45).”
It would have been obvious to one of ordinary skill in the art before the filing date, to have used GaN transistors as the power switches in the current measurement apparatus disclosed by Brusius as modified by Xue.  GaN was a known semiconductor material well prior to the filing date and it would have been obvious to utilize GaN as a type of power switch transistor as taught by Das.
Racz teaches “wherein the magnetic current sensor is anisotropic (magnetic field sensor can be an anisotropic magnetoresistive sensor, FIGS. 1 and 2, paragraph [0029]).”
. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
DE 19748550 (Hebing) - Hebing discloses an apparatus and method for measuring currents in multiple parallel conductors using a magnetic current sensor co-located on a substrate on which the conductors are located (FIGS. 1 and 3).  The magnetic current sensor is configured to detect a current mismatch by measuring magnetic flux density between the parallel conductors.

US 2020/0300894 (Brusius ‘894) - Brusius ‘894 discloses a current sensor assembly that includes a magnetoresistive-type magnetic current sensor (FIG. 3).  The magnetic current sensor is positioned between parallel conductors and is configured to detect current mismatch between the conductors by monitoring magnetic flux density between the conductors.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W BACA whose telephone number is (571)272-2507. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen D Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MWB/
/TARUN SINHA/Primary Examiner, Art Unit 2863